Opinion by
Judge Palladino,
The City of Scranton (Appellant) appeals from an order of the Court of Common Pleas of Lackawanna County, which denied Appellant’s motions for a new trial and judgment non obstante veredicto.
In 1982, the sixteen Appellees,1 who were reserve police officers for Appellant, brought suit to recover wages claimed to be due them from Appellant for time they spent attending the Municipal Officers Education and Training Program. After a jury trial, the jury returned a verdict in favor .of the Appellees.
In its motions for post trial relief, Appellant alleged two grounds of error: (1) the trial court erred in deciding that, as a matter of law, the Appellees fell •within the definition of “police officer” as provided in Section 2(8) of Act 120,2 instead of letting the issue go to the jury; and (2) the trial court erred in not charging the jury that, because some of the Appellees did not attend the trial, the jury may infer an adverse interest against them. The trial court rejected these grounds for error and denied Appellant’-s post-trial motions.
In its appeal to this Court, Appellant raises the same issues as those addressed by the trial court. Our review of the record affirms that the trial court properly concluded as a matter of law, based upon undis*556puted facts presented at trial, that Appellees were “police officers,” as the term is defined in Section 2(3) of Act 120. Accordingly, there was no issue of fact presented for the jury’s determination. Because we are in agreement with the decision of the trial court, we affirm on the basis of the able opinion authored by President Judge Edwin M. Kosik, Aurriema v. City of Scranton, D. & C. 3d (1985).
Order
And Now, March 12, 1986, the decision of the Court of Common Pleas of Lackawanna County at 82 Civil 1039, dated March 5,1985, is affirmed.

 Appellees iu the case at bar are: Rose Aurriema, Michael Cammerota, Joseph Cawley, James Ozarkowski, William Davis, Michael Duffy. Anthony P. Gaeh, Kevin Gaughan, Gerald Gilhooley, Ronald Granahan, Patrick Hart, Robert Kerrigan, Albert Leoncini, Kevin Mitchell, Debra Paone, John Powell and George Reidmiller.


 Act of June 18, 1974, P.L. 359, as amended, 53 P.S. §741(3).